OPINION McMANUS, Chief Justice. In this cause, filed November 29, 1973, the plaintiffs made claim that the decision of the Environmental Planning Commission of Albuquerque (EPC), approving the site development plan for an expanded Coronado Shopping Center, was contrary to law and unreasonable. Plaintiffs also assert that the decision of the City Commission of Albuquerque in denying any appeal from the EPC decision was also contrary to law, and unreasonable. Both parties filed • motions for summary judgment and after argument of counsel the trial court granted defendants’ motion for summary judgment. This cause and cause No. 9988, Hyder, et al. v. City of Albuquerque, et al., 87 N. M. 215, 531 P.2d 949, were consolidated for the purpose of argument before this court. The main complaint in this cause likewise revolved around the powers of the EPC. Other points of appeal were presented by plaintiffs herein. The opinion in Hyder, supra, No. 9988, filed today, is dispositive of the issues raised in this appeal and for the reasons therein stated the order of dismissal entered by the trial court is affirmed. It is so ordered. STEPHENSON and MARTINEZ, JJ„ concur.